DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment to U.S. Patent application 16/133,775 filed on 12/22/2020.  Claims 1-20 are pending in the case.  Claims 1, 8 and 15 have been amended. Claims 1, 8 and 15 are independent claims.
This office action is Final.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 1, the plurality of previews including user-entered contents of an existing document having the multiple sections, the plurality of previews showing the user-entered contents.” However, examiner could not find “user-entered contents of an existing document” in the portion of the original specification corresponding to the inventive concept (at paras. [0029]-[0035] of original specification). Regarding “an existing document”, para. [0035] of the original specification recites “The previews presented by the document processing application may also be applied to an existing document to format the existing document based on the semantic style associated with a selected preview.” which means the previews applied to the existing document as a result of user selection of the style, but there is no disclosure in the specification about the previews includes an existing document. At best, according to par. 29, the previews are associated with a recent document, which does not inherently include an existing document. Even more, specification does not disclose the term “user-entered contents” at all. Therefore, examiner interprets the limitation as ‘the plurality of previews including the semantic style having the multiple sections, the plurality of previews showing the document …’ under a broadest reasonable interpretation, as written at para. [0029] and as depicted at FIG. 2 of the original specification.

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Joan Lambert and Joyce Cox, Microsoft Word 2013 Step by Step, January 15, 2013, Microsoft Press, Pages 1-276, referred to as Lambert herein.
Brugler et al. (US Patent Application Publication 20140149426 A1), referred to as Brugler herein.
Ramer at al. (US Patent Application Publication 20110153428 A1), referred to as Ramer herein.
Broman et al. (US Patent Application Publication 2003/0004957 A1), referred to as Broman herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 7-10, 14-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambert in view of Brugler and Ramer.
Regarding independent claim 1, Lambert discloses “A computing device to provide a semantic based document editor in conjunction with a document processing application (Examiner notes that "semantic" used in this claim set has little patentable weight, since it does not provide any specific detail in the limitation and current claim does not elaborate specific meaning of “semantic”. Lambert discloses a , the computing device comprising: a memory configured to store instructions associated with the semantic based document editor; one or more processors coupled to the memory, the one or more processors configured to (Lambert, at page 1, discloses the document processing application works on a type of general computer, PC.): in response to a request, retrieve a plurality of suggested semantic styles, each suggested semantic style including a classification of multiple sections and format attributes associated with the multiple sections (id. at page 127, in response to selecting Design tab on the top menu, a plurality of suggested style sets are retrieved, each suggested style set includes a classification of multiple sections such as title, heading 1 and paragraph, and format attributes are associated with the multiple sections with different formatting as recited “you can easily change the look of the entire document by switching to a different style set, which associates different formatting rules with the same styles.”.); sort the plurality of suggested semantic styles (id. at page 231, the plurality of styles are sorted as selected from the Select How List Is Sorted list. For the style set depicted in the figure at page 127, Word 2013 sort the style sets by alphabetical using each style set’s name.); provide to be displayed, on a display device, a plurality of previews representing the sorted plurality of suggested semantic styles (id. at page 127, a plurality of previews are displayed representing the sorted plurality of suggested style sets to be applied to contents of an existing document having the multiple sections.), the plurality of previews including … contents … having the multiple sections, the plurality of previews showing the … contents having the format attributes associated with the plurality of suggested semantic styles (id. at page 127, the style sets in the Document Formatting menu on the Design tab including multiple sections such as title, heading 1, and paragraph, and the plurality of previews of the style sets showing the document having the format attributes associated with the style sets.), detect a selection of a selected semantic style among the plurality of suggested semantic styles by the particular user; and apply a selected style to the existing document with sections formatted based on the selected style among the plurality of suggested semantic styles (id. at page 127, Lambert describes after applying styles from the current style set, the user could easily change the look of the entire document by switching to a different style set, apparently by selecting the different style set depicted in the bottom figure. Further, Lambert teaches, by pointing to a style set in the gallery, applying a selected style to the entire document with sections formatted based on the selected style among the plurality of suggested styles could be done and it would display a live preview of the effects of applying that style set to the entire document as described in the caption of the figure.).” However, Lambert does not explicitly teach “user-entered contents of an existing document”, “(retrieve a plurality of suggested semantic styles) based upon commonly used semantic styles,” “wherein the plurality of previews are ordered based on a high frequency of use of an associated semantic style to a low frequency of use of another associated semantic style;” Examiner notes that “commonly used” is not clearly defined in the current claim set, therefore the examiner interpret it as ‘frequently used’.
id. at ¶ [0015]) are text boxes that a user has previously used (id. at ¶ [0018]), placing recently used objects as ordered based upon frequency of use in an auxiliary auto suggestion area, which is populated with objects according to a ranking order based on recent use and frequency (id. at ¶¶ [0002] and [0021]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Lambert’s document processing application with populating auto suggestion previews are ordered based on frequency of use of the suggested styles as taught by Brugler because it would allow the user to view and select from textboxes that he has used before without ever leaving the main window of the application (Brugler, at ¶ [0019]).
However, Lambert in view of Brugler do not explicitly teach sort … “based on frequency of use by a particular user”.
Ramer is in the same field of formatting the presentation of a search result (Ramer, at ¶ [0005]) that a query entry may be suggested by processing a query entry through a results facility where the results facility is associated with information derived from the mobile communication facility, such as mobile subscriber characteristics information, Suggested queries and their corresponding results may adapt to changes in the frequency of queries (id. at ¶ [0490]).
 Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Lambert in view of Brugler’s document 
Independent claim 8 contains substantially similar limitation of a method equivalent to a computing device found in the independent claim 1, and is therefore similarly rejected.
Independent claim 15 contains substantially similar limitation of a computer-readable memory device equivalent to a computing device found in the independent claim 1, and is therefore similarly rejected.
Regarding claim 2, Lambert in view of Brugler and Ramer teaches all the limitations of independent claim 1. Lambert further teaches “wherein the format attributes include one or more of: a font style, a font type, a font color, a font width, an optical style, a line spacing, or a background color (Lambert, at page 202, the Subtitle section associates with a font style includes font type representing lower case letter looks like capital letter due to the specific font style has been applied.).”
Regarding claim 3, Lambert in view of Brugler and Ramer teaches all the limitations of independent claim 1. Lambert further teaches “wherein the one or more processors are further configured to: detect entry of a new content into a location on the document outside of the multiple sections (Lambert, at page 204, discloses entry of headers and footers into a location on the document outside of the placeholders of the multiple sections as recited “Now let’s add headers and footers to the ; identify another semantic style associated with the new content (id. at page 205, Insert tab, in the Header & Footer group, click the Header button, then Header gallery would be displayed and a user could choose another style associated with the Header.); and create another section of the document formatted based on the other semantic style (id. at page 204, as shown at the figure on the bottom portion, the header section of the document formatted based on the selected style.).”
Regarding claim 7, Lambert in view of Brugler and Ramer teaches all the limitations of independent claim 1. However, Lambert does not explicitly teach “wherein the one or more processors are further configured to: detect entry of a new content into a location on the document within a subsequent section; analyze historical data associated with the particular user or the document to identify a semantic style for the subsequent section; and format the subsequent section based on the identified semantic style.”
Brugler is in the same field of populating an auto suggestion field with objects have different styles in a graphic drawing tool (Brugler, at ¶ [0001] and claim 7.) that when detecting entry of a new content by selecting text box tool, then the section entitled “Auto Suggestion” opened, the processor analyze a listing of objects for ranking order according to recent use and frequency (id. at ¶¶ [0013]-[0014]), all the objects vary in style are objects a user has previously used (id. at ¶ [0018]), and move the text object to work space and then the subsequent section is based on the identified style as described at ¶ [0019] and as depicted at FIG. 3D.
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Lambert’s document processing application with 
Claims 9-10, and 14 are directed towards a method equivalent to a computing device found in claims 2-3, and 7 respectively, and are therefore similarly rejected.
Claims 16 and 20 are directed towards a computer-readable memory device equivalent to a computing device found in claims 3 and 7 respectively, and are therefore similarly rejected.

Claims 4-6, 11-13 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambert in view of Brugler and Ramer as applied to claim 1 above, and further in view of Broman.
Regarding claim 4, Lambert in view of Brugler and Ramer teaches all the limitations of independent claim 1. However, Lambert in view of Brugler and Ramer does not explicitly teach “wherein the one or more processors are further configured to: detect entry of a new content into a location on the document within a particular section; and in response to a failure to match another semantic style associated with the new content to the semantic style of the particular section, provide a prompt for an input to be displayed to select between an automatic reformatting of the other semantic style associated with the new content to match the semantic style of the particular section and a rejection of the entry of the new content into the particular section.”
id. at “NO” branch of step 606 in FIG. 6), then after pasting selected text in paste location (id. at step 612), include step of displaying a recovery user interface to enable the selection of recovery actions associated with the performance of a particular paste action and/or style reformatting (id. at ¶ [0065]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Lambert’s document processing application with Brugler’s device to populate auto suggestion previews are ordered based on frequency of use of the suggested styles, and with detecting entry of a new content, in response to failed identification of associated style, prompt for an input to identify associated style to associated with the new content as taught by Broman because text that is pasted into the target document is often in a format that is either inconsistent with the rest of the document or inconsistent with the user's expectations (Broman, at ¶ [0002]).
Regarding claim 5, Lambert in view of Brugler and Ramer teaches all the limitations of independent claim 1. Lambert further teaches “to insert a copied content into a location outside of the multiple sections (Lambert, at page 204-207, describe how to insert header & footer into a location of the multiple sections, which directs outside edges of the paper. Further, Lambert discloses headers and footers can include any information you want to display, including graphics. Therefore, it is obvious to one of ordinary skill in the art at the filing date of this application that Lambert teaches a user wherein the one or more processors are further configured to: detect a copy action … ; and query a resource of the copied content to identify another semantic style of the copied content at the resource.” Examiner notes that recited "query" may not be interpreted as database query, since para. [0039] of current specification discloses a resource could simply be another document. Therefore, ‘determine’ could be the reasonable interpretation of the term.
Broman is in the same field of endeavor, editing electronic documents that providing formatting tool to detect new content by pasting copied text to outside of the target paragraph (Broman, at ¶ [0056]) that discloses detecting a copy action to insert a copied text to an insertion point at step 602 of FIG. 6 (Broman, at ¶ [0059]), and a determination is made whether the selected text has an associated style or not at step 606 (id. at ¶ [0061]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Lambert in view of Brugler and Ramer’s document processing application with detecting a copy action to insert a copied text to an insertion point and a determination is made whether the selected text has an associated style or not as taught by Broman because text that is pasted into the target document is often in a format that is either inconsistent with the rest of the document or inconsistent with the user's expectations (Broman, at ¶ [0002]).
Regarding claim 6, Lambert in view of Brugler, Ramer and Broman teaches all the limitations of independent claim 1 and its dependent claim 5. However, Lambert in wherein the one or more processors are further configured to: identify the other semantic style of the copied content from the resource; create another section formatted with the other semantic style; and insert the copied content into the other section, wherein the copied content is formatted with the other semantic style.”
Broman teaches identify an associated style of the selected text at step 606, then the selected text is pasted or inserted (as described by Broman, at ¶ [0059]) at the paste location at step 612 and then the pasted text is formatted in associated style (id. at ¶ [0061]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Lambert in view of Brugler and Ramer’s document processing application with detecting a copy action to insert a copied text to an insertion point and a determination is made whether the selected text has an associated style or not, identify an associated style of the selected text, the selected text is pasted or inserted at the paste location, and then the pasted text is formatted in associated style as taught by Broman because text that is pasted into the target document is often in a format that is either inconsistent with the rest of the document or inconsistent with the user's expectations (Broman, at ¶ [0002]).
Claims 11-13 are directed towards a method equivalent to a computing device found in claims 4-6 respectively, and are therefore similarly rejected.
Claims 17-19 are directed towards a computer-readable memory device equivalent to a computing device found in claims 4-6 respectively, and are therefore similarly rejected.

Response to Arguments/Remarks
Applicants’ 35 U.S.C. § 103 arguments have been fully considered but they are not persuasive.  Applicants argue that “Lambert at pages 127, 201, and 232 shows previews of semantic styles using generic text that was not entered by a user, such as "title," "document title," "document subtitle," "author name," "body text," "book title," etc. Lambert does not teach or suggest that "the plurality of previews includ[e] user-entered contents of an existing document having multiple sections" nor that "the plurality of previews show[] the user-entered contents having the respective format attributes associated with the plurality of suggested semantic styles," as recited in claim 1.” (Remarks, at page 11). Examiner respectfully disagrees. Amended limitation is not supported by the original specification, therefore, it is rejected as new matter. Further, Lambert teaches the plurality of previews showing contents having the format attributes associated with the plurality of suggested style sets as depicted in the figure of page 127. For the user-entered contents, Brugler disclose the amended limitation as rejected above. Therefore, the examiner respectfully asserts that the combination of references being used in the current rejection sufficiently discloses the limitations recited in the amended claims. Also applicants’ arguments regarding 35 U.S.C. § 103 rejection to dependent Claims 2-7, 9-14, and 16-20 have been fully considered but they are not persuasive because it only argue about patentability over all cited references due to their dependency on a rejected base claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakata, US 20100195131 A1 (Candidate thumbnails are displayed and each correspond to a previous style sheet used in printing a page in the same Web site. The candidate thumbnails are arranged in order of decreasing usage frequency.)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249.  The examiner can normally be reached on Monday-Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEUNG W. JUNG
Examiner
Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144